1

2

3

4

5

6

7

8                        UNITED STATES DISTRICT COURT

9                       EASTERN DISTRICT OF CALIFORNIA

10                               ----oo0oo----

11

12   ROSEMARY GARCIA,                      No.   2:19-cv-00668 WBS EFB
13                 Plaintiff,

14       v.                                ORDER
15   MAMMOTH HOSPITALITY MANAGEMENT,
     LLC; and DOES 1 to 50,
16   inclusive,

17                 Defendants.

18

19                               ----oo0oo----

20            The court has reviewed the parties’ Joint Status Report

21   (Docket No. 3) and, pursuant to its discussion with the parties

22   at the hearing on August 5, 2019, HEREBY ORDERS that:

23            1.     Plaintiff shall file a Motion to Remand no later

24                   than 8/19/2019.   By that same date, plaintiff

25                   shall notify the court of whether it objects to

26                   the consolidation of this case with Garcia v.

27                   Alterra Mountain Company U.S. Inc. (2:19-cv-00666-

28                   MCE-CKD).   In the event that plaintiff does object
                                       1
1                   to consolidation, she shall set forth the reasons

2                   for her objection.

3              2.   Defendant shall file an opposition the Motion to

4                   Remand and respond to plaintiff’s arguments

5                   regarding consolidation by 9/10/2019.

6              3.   Plaintiff may file a reply in support of her

7                   Motion to Remand and/or any responses she may have

8                   regarding consolidation no later than 9/16/2019.

9              4.   A hearing on plaintiff’s Motion to Remand and, if

10                  necessary, the issue of consolidation shall be

11                  held at 1:30 PM on 9/23/2019 in Courtroom 5 before

12                  the undersigned judge.

13   Dated:   August 5, 2019

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                     2
